DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 1/8/2019, 3/21/2019 and 3/28/2019. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20190079374, hereinafter Watanabe) in view of Kanai et al. (US 20150029471, hereinafter Kanai) and Wang et al. (US 20070132600, hereinafter Wang).  

Regarding Claim 1, Watanabe discloses an electronic device (FIGS. 1, 3) comprising:  a heat release fan configured to release heat generated inside a housing ([0033], FIG. 3, air flow from the fan unit 600 is directed toward the air outlet 140 formed on an outer periphery of an upper portion of the case 110; [0035], cooling the heat generation or source unit; [0044], FIG. 8); an optical component installed at a position corresponding to an opening formed in the housing ([0035], FIG. 3; an imaging device (for example, DMD (Digital Micromirror Device)) together with an optical unit 310 including a projection lens and others) a control unit configured to control the heat release fan to discharge air through the opening at which the optical component is installed ([0040], the fan attached to the chassis 200 and the heat dissipating part on the air-intake side by the fan, the air flowing inside the case 110 can be controlled to flow efficiently to the heat dissipating fin 330-1; [0044], FIG. 8).

    PNG
    media_image1.png
    392
    544
    media_image1.png
    Greyscale

Watanabe does not explicitly disclose a smoke detection unit configured to detect smoke; and control the heat release fan to discharge air in a case where smoke is detected by the smoke detection unit,
Kanai, from the same field of endeavor, teaches a ([0053], FIG. 9, temperature detection device 54 is provided within the air control dust 53 and the light source unit 30 is cooled down with the external air sent by the centrifugal fan 52 and  air flow F8 that is sent into the light source unit 30 via an air control dust 53 to the light source unit 30 cools down the light source 31 from the outer side and then is discharged by the second discharge fan 72 via the outlet 70 to the outside of the projector 100; see the temperature detection device 54 is provided  indicated in FIG. 9)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of detecting the temperature  and heat release control as taught by Kanai ([0053]) into the projection system of Watanabe in order to provide an image projection device and controlling method optimizing the blowing ability of the blower for sending the air circulating through the casing to the light source (Kanai, [0010]).
Watanabe and Kanai do not explicitly disclose the detection unit to be a smoke detector.
Wang, from the same field of endeavor, teaches the detection unit to be a smoke detector ([0042] FIG. 8, smoke detector assembly 20 and an electric exhaust fan 29F is provided to positively evacuate airborne substances from within the detector assembly 20; When smoke, carbon monoxide and/or other airborne substances are detected by sensor 21, a signal is sent to electric fan 29F. The fan 29M then operates so as to circulate air through air vents 25V in the cover plate 25. When the smoke-laden air has been evacuated from the smoke detector assembly 20, the electric fan 29F stops, and resets the unit)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of detecting the smoke as taught by Wang ([0042]) into the projection system of Watanabe & Kanai in order to provide improved system for monitoring and analyzing the sensor output of sensors, given the number of chassis in each cabinet and a large number of cabinets in a data center and improve the performance of the apparatus with multiple smoke detection devices  installed in communication with the air sampling conduit (Kanai, [0003]).
Regarding Claim 2, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 1.
Kanai discloses further comprising a temperature detection unit configured to detect temperature inside the housing, wherein the control unit controls the heat release fan also on the basis of a result of the detection by the temperature detection unit ([0053], FIG. 9, an air flow F8 that is sent into the light source unit 30 via an air control dust 53 to the light source unit 30 cools down the light source 31 from the outer side and then is discharged by the second discharge fan 72 via the outlet 70 to the outside of the projector 100. A temperature detection device 54 is provided within the air control dust 53 and the light source unit 30 is cooled down with the external air sent by the centrifugal fan 52).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of detecting the temperature  and heat release control as taught by Kanai ([0053]) into the projection system of Watanabe in order to provide an image projection device and controlling method optimizing the blowing ability of the blower for sending the air circulating through the casing to the light source (Kanai, [0010]).
Regarding Claim 3, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Watanabe discloses further wherein the control unit controls at least one of a rotational direction or a rotational speed of the heat release fan ([0040], the fan attached to the chassis 200 and the heat dissipating part on the air-intake side by the fan, the air flowing inside the case 110 can be controlled to flow efficiently to the heat dissipating fin 330-1; [0044], FIG. 8).
Regarding Claim 4, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Kanai discloses further wherein the control unit controls the rotational direction of the heat release fan to discharge air through the opening at which the optical component  ([0053], FIG. 9, temperature detection device 54 is provided within the air control dust 53 and the light source unit 30 is cooled down with the external air sent by the centrifugal fan 52)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of detecting the temperature  and heat release control as taught by Kanai ([0053]) into the projection system of Watanabe in order to provide an image projection device and controlling method optimizing the blowing ability of the blower for sending the air circulating through the casing to the light source (Kanai, [0010]).
Regarding Claim 5, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Kanai discloses further wherein the control unit controls the rotational direction of the heat release fan to take in air through the opening at which the optical component is installed in a case where the detected temperature is equal to or higher than a threshold and no smoke is detected   ([0053], FIG. 9, an air flow F8 that is sent into the light source unit 30 via an air control dust 53 to the light source unit 30 cools down the light source 31 from the outer side and then is discharged by the second discharge fan 72 via the outlet 70 to the outside of the projector 100. A temperature detection device 54 is provided within the air control dust 53 and the light source unit 30 is cooled down with the external air sent by the centrifugal fan 52)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of detecting the temperature  and heat release control as taught by Kanai ([0053]) into the projection system of Watanabe in order to provide an image projection device and controlling method optimizing the blowing ability of the blower for sending the air circulating through the casing to the light source (Kanai, [0010]).
Regarding Claim 6, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Watanabe discloses further wherein the opening is formed at a lower part of the housing, and the optical component is installed facing downward ([0040], fan attached to the chassis 200 and the heat dissipating part on the air-intake side by the fan, the air flowing inside the case 110 can be controlled to flow efficiently to the heat dissipating fin 330-1; [0044], FIG. 8).

    PNG
    media_image1.png
    392
    544
    media_image1.png
    Greyscale

Regarding Claim 7, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Wang discloses further wherein the smoke detection unit detects at least one of oil smoke, sooty smoke, tobacco smoke, or dust ([0042] FIG. 8, smoke detector assembly 20 and an electric exhaust fan 29F is provided to positively evacuate airborne substances from within the detector assembly 20. When smoke, carbon monoxide and/or other airborne substances are detected by sensor 21, a signal is sent to electric fan 29F. The fan 29M then operates so as to circulate air through air vents 25V in the cover plate 25. When the smoke-laden air has been evacuated from the smoke
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of detecting the smoke as taught by Wang ([0042]) into the projection system of Watanabe & Kanai in order to provide improved system for monitoring and analyzing the sensor output of sensors, given the number of chassis in each cabinet and a large number of cabinets in a data center and improve the performance of the apparatus with multiple smoke detection devices  installed in communication with the air sampling conduit (Kanai, [0003]).
Regarding Claim 8, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Watanabe discloses further wherein the optical component is a lens ([0035], FIG. 3; an imaging device (for example, DMD (Digital Micromirror Device)) together with an optical unit 310 including a projection lens and others).
Regarding Claim 9, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Kanai discloses further comprising a heat source that potentially generates heat by performing predetermined processing, wherein the control unit further restricts operation of the heat source on the basis of a result of the detection by the temperature detection unit.  ([0053], FIG. 9, an air flow F8 that is sent into the light source unit 30 via an air control dust 53 to the light source unit 30 cools down the light source 31 from the outer side and then is discharged by the second discharge fan 72 via the outlet 70 to the outside of the projector 100. A temperature detection device 54 is provided within the air control dust 53 and the light source unit 30 is cooled down with the external air sent by the centrifugal fan 52).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of detecting the temperature  and heat release control as taught by Kanai ([0053]) into the projection system of Watanabe in order to provide an image projection device and controlling method optimizing the blowing ability of the blower for sending the air circulating through the casing to the light source (Kanai, [0010]).
Regarding Claim 10, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Watanabe discloses further comprising a projector unit configured to project video in a predetermined direction ([0035], FIG. 3; an imaging device (for example, DMD (Digital Micromirror Device)) together with an optical unit 310 including a projection lens and others) .
Regarding Claim 12, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Watanabe discloses further comprising an illumination unit configured to project light in a predetermined direction ([0027] FIG. 2(A) and FIG. 2(B) are a side view and a bottom view showing the appearance configuration of the lighting apparatus 10 having an image projecting function shown FIG. 1. As can be seen from these figures, the lighting apparatus 10 has an illumination LED and a small-sized projector (hereinafter, referred to as “PJ engine”) to be described later installed in a housing 100 that covers an outer periphery).
Regarding Claim 13, Method claim 13 of using the corresponding electronic device claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20190079374, hereinafter Watanabe) in view of Kanai et al. (US 20150029471, hereinafter Kanai), Wang et al. (US 20070132600, hereinafter Wang) and Chiu et al. (US 20150334336, hereinafter Chiu). 
Regarding Claim 11, Watanabe in view of Kanai and Wang discloses the electronic device according to claim 2.
Furthermore, while Kanai discloses temperature detection device 54 is provided within the air control dust 53 and the light source unit 30 is cooled down with the external air sent by the centrifugal fan ([0053], FIG. 9) Wang teaches the, smoke detector assembly 20 and an electric exhaust fan 29F is provided to positively evacuate airborne substances from within the detector assembly ([0042] FIG. 8).
Watanabe in view of Kanai and Wang do not explicitly discloses an image capturing unit configured to capture an image in a predetermined direction; and a signal processing unit configured to identify an object included in the captured image, wherein the control unit controls the heat release fan also on the basis of a result of the identification by the signal processing unit.
Chiu, from the same field of endeavor, teaches an image capturing unit configured to capture an image in a predetermined direction; and a signal processing unit configured to identify an object included in the captured image, wherein the control unit controls the heat release fan also on the basis of a result of the identification by the signal processing ([0155]0[0156], FIG.7, Infrared camera 714(thermographic camera or thermal imaging camera) detects body heat generated by a user's movement and/or the heat of an above room temperature items or detects a below room temperature object or detects above room temperature object ant hen display system 100 may, based on the signal from the infrared camera 714 (as a temperature sensor and feedback sensor).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of thermal detection using camera as taught by Chiu ([0156]) into the projection system of Watanabe, Kanai & Wang in order to provide system for achieving accurate control of the display system and enhancing the attractiveness and effect of the presentation of exhibitions and performances (Chiu, [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487